Citation Nr: 1236187	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  06-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bladder disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for impotency, to include as secondary to service-connected disability. 

4.  Entitlement to an increased rating for low back pain with right L4 radiculopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims at issue. 

In September 2008, January 2010, and March 2012 the Board remanded the current issues on appeal to the RO via the Appeals Management Center (AMC) for additional development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  The most probative evidence of record fails to establish that a bladder disability was initially manifested during service, is related to active service, or caused or aggravated by a service-connected disability.

2.  The most probative evidence of record fails to establish that a prostate disability was initially manifested during service, is related to active service, or caused or aggravated by a service-connected disability.

3.  The most probative evidence of record fails to establish that impotency was initially manifested during service, is related to active service, or caused or aggravated by a service-connected disability.

4.  Low back pain with right L4 radiculopathy is manifested by, at worst, forward flexion to 75 degrees, extension ending at 10 degrees, and a combined range of motion of the thoracolumbar spine of 150 degrees with pain occurring at the end point in each plane of motion.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a bladder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The requirements for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The requirements for establishing service connection for impotency have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for a rating in excess of 10 percent for low back pain with right L4 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice in April 2005 and October 2005 letters, advising him of what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2005 letter included information regarding the information and evidence needed to substantiate a claim for service connection on a secondary basis.  A March 2006 letter advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports and medical opinions, and lay statements.

The Board also notes that actions requested in the prior remands have been undertaken.  Here, additional VA treatment records dating since 2004, including from the Syracuse VA Medical Center, were obtained and associated with the paper and electronic claims file, and VA examinations were conducted and opinions were obtained.  The opinions obtained in April 2010 were provided following a review of the entire record and examination of the Veteran and included a medical rationale supporting the opinions rendered.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran asserts that service connection is warranted for a bladder disability, a prostate disability, and for impotence, all claimed as secondary to service-connected disabilities.

Service treatment records did not reflect complaints, diagnosis, or treatment for bladder, prostate, or other genitourinary problems.  In March 1987 treatment records the Veteran complained of back pain.  He denied dysuria, polyuria, or frequent urination.  In an April 1988 separation medical history report, he denied every having or currently having frequent or painful urination, kidney stone, or blood in urine.  On separation examination, clinical evaluation of the genitourinary system and anus and rectum, including prostate if indicated, was reported as normal.  Urinalysis was reported as negative.

Post-service VA treatment records dated from November 2000 to June 2002 reflect evaluation and treatment for a history of alcohol and drug abuse and a diagnosis of depressive disorder in December 2000, for which he was started on medication.  In a December 2000 treatment note, the Veteran complained of frequent urination without dysuria or hematuria, and no hesitancy or urgency.  He stated that he had a history of prostate infection in the past and just finished a course of antibiotics.  The physician believed the symptoms could be due to the psychiatric medications.  

During an August 2002 primary care visit, the Veteran reported a history of nocturia, but was vague about any other genitourinary symptoms or fluid intake.  Prostate examination was within normal limits.  He was referred for a urology consultation.  A December 2002 VA urology note reflects that the Veteran described a three year history of nocturia and occasional urge incontinence.  The impression was benign prostatic hypertrophy, and he was started on medication.

In a February 2004 VA urology note, the Veteran complained of nocturia and slowing stream.  The impression was moderate obstructive uropathy with intermittent bothersome nocturia.

In an August 2004 VA psychiatry note, the Veteran reported that he began skipping his Paroxetine (Paxil) medication because he believed it contributed to his sexual dysfunction.  He also reported a past medical history that included a "swollen prostate," which was recorded by the psychiatrist as questionable benign prostatic hypertrophy.

The Veteran's claim for service connection for bladder and prostate problems 
and impotency was received in October 2004.  He asserted that these claimed disabilities were secondary to his service-connected disabilities.

In a March 2005 history and physical upon admission to a VA domiciliary for substance abuse services, the Veteran denied urinary symptoms or hematuria.  In a treatment note the same month, he reported a history of being treated for prostate enlargement and reported some nocturia.  A March 2005 urology consultation report noted a history of benign prostatic hyperplasia and that the Veteran had been on Flomax.  An ultrasound of the kidneys was performed in March 2005 to obtain an asymptomatic renal baseline evaluation because the Veteran had been diagnosed with rhabdomyolysis.  The impression was no abnormalities in the kidneys.

During an April 2005 VA genitourinary examination, the Veteran reported voiding a lot at night and during the day.  He denied incontinence.  He also reported a history of intermittent impotency for 7 or 8 years.  After reviewing the claims file and examining the Veteran, the impression was prostatism.  The examiner commented that the Veteran's impotence was at least as likely as not secondary to his depression, his chronic low back pain (for which service connection is in effect) and possible prostatitis.  The examiner also opined that the prostatism was at least as likely as not a secondary complication of rhabdomyolysis.

During a May 2005 VA urology consultation, the Veteran reported occasional nocturia and significant back pain.  Following a physical examination, the urologist indicated that he did not believe there was a problem with prostatism significantly, but more likely when the Veteran awakens at night with severe degenerative back problems, he is aware of the urine in his bladder and has a desire to empty, which the urologist noted was a normal response.  The urologist believed that if the Veteran's back symptoms could be improved, his urological symptoms would become much lessened.  The impression was severe back problem, secondary to causing his findings urologically.

In August 2006, he presented to the Bath VA Medical Center (VAMC) with a constellation of complaints, including frequent urination and blood in the urine.  The impression was rule out recurrence of rhabdomyolysis.

An October 2008 Syracuse VAMC primary care note identified a history of benign prostatic hypertrophy without urinary obstruction, but with urinary incontinence.  He was currently taking Tamsulosin (Flomax), and the assessment included benign prostatic hypertrophy/urinary incontinence.

During an April 2010 VA genitourinary examination, the Veteran described symptoms of urinary frequency, hesitancy, incontinence, urgency, and occasional sexual dysfunction.  He did not recall being treated for erectile dysfunction or urinary symptoms in the military.  He stated that in the 1990s he was told by a doctor in jail that he had an enlarged prostate.  In reviewing the claims file, the examiner cited several VA treatment records regarding evaluation of urinary and prostate problems.  In an April 2009 note, the record stated "normal rectal tone 
and no paresthesia in the perineal area."  The treating physician opined that he did not believe that the current spinal stenosis could be used an explanation for the symptoms of incontinence.  The treating physician also concluded that the Veteran's urinary and fecal incontinence was not explained by MRI findings, and although the Veteran reported feeling incontinent of both urine and stool, there was no clearly classifiable urinary stress/urge/overflow incontinence.

Following a review of the claims file and physical examination, which showed enlarged prostate, the impression was benign prostatic hypertrophy with bladder outlet obstruction and erectile dysfunction.  The examining physician indicated that based on the urology record in particular, the Veteran's urinary symptoms at this time have been related to benign prostatic hypertrophy with bladder outlet obstruction.  The examiner opined that there was no evidence at this time that benign prostatic hypertrophy with bladder outlet obstruction was related to military service or aggravated by military service, nor was there evidence that it was aggravated by a service-connected condition.  Supporting her conclusion, the examiner pointed out that the Veteran's treating physician and attending physician noted in the medical record that "I do not think his current spinal stenosis could be used as an explanation for these symptoms."  

The VA examiner also opined that there was no evidence that the erectile dysfunction was caused or aggravated by military service or a service-connected condition.  Instead, the examiner concluded that it was at least as likely as not that the current erectile dysfunction was related to multiple factors to include hypertensive vascular disease, medication side effects, and nicotine effects.

On VA spine examination in April 2012, neurologic abnormalities or findings related to a thoracolumbar spine problem, such as bowel or bladder problems, were not found on examination.

The Board has considered the medical and lay evidence of record, but finds that service connection for bladder, prostate, and erectile dysfunction disabilities, to include as secondary to service-connected low back, shoulder, hip, or knee disabilities, is not warranted.

Regarding service connection on a direct basis, service treatment records do not reflect complaints, diagnosis, or treatment for bladder, prostate, or impotency problems, and the Veteran has not asserted that any of these claimed disabilities began during service.  Moreover, post-service VA treatment records and examination reports reflect that the Veteran identified a history of frequent urination that began around 1999 and a history of sexual dysfunction that began around 1997 or 1998.  Competent medical evidence of record reflects that benign prostatic hypertrophy was first diagnosed in December 2002, more than 14 years after separation from service.  As the Veteran does not contend that these claimed disabilities began in service and the medical evidence of record similarly does not support such a contention, service connection for bladder, prostate, or impotency disabilities on a direct basis is not warranted.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
  
Considering the Veteran's contention that his bladder, prostate, and erectile dysfunction disabilities were caused by his service-connected disabilities, particularly his low back disability, the Board acknowledges that the Veteran is competent to describe perceived or observable symptoms such as urinary frequency related to the claimed bladder, prostate, and erectile dysfunction disabilities as well as symptoms such as pain related to the service-connected back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although the Veteran believes his bladder, prostate, and erectile dysfunction disabilities were caused by his service-connected disabilities, the Veteran is a layperson and his unsupported opinion as to the etiology of his claimed genitourinary disabilities, including in relation to his service-connected disabilities, cannot be considered a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of such requires medical expertise to determine.

The only medical opinions to address the question of whether the Veteran's current benign prostatic hypertrophy or prostatism and erectile dysfunction disabilities were caused or aggravated by his service-connected disabilities, including his lower back disability, are from the April 2005 VA examiner, the May 2005 consulting VA urologist, and the April 2010 VA examiner.  The Board finds that the April 2005 opinions hold no probative value in deciding the claims because they were bare conclusions unsupported by an articulated, detailed medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (describing elements that contribute to the probative value to a medical opinion).  

Conversely, the May 2005 urologist did not believe that the Veteran had significant prostatism and explained that the Veteran instead had a normal response and desire to empty urine in his bladder when he awoke during the night during back pain.  The urologist did not, however, indicate that the Veteran had a urinary disability that was related to the back disability itself.  

The Board finds that the April 2010 medical opinion is the entitled to greatest probative weight because it was based on a review of the claims file and physical examination findings, and it was supported by factually accurate, fully articulated, sound reasoning for the conclusions.  Id.  Regarding the attribution of urinary symptoms to benign prostatic hypertrophy, the Board observes that physical examination findings showing enlarged prostate support the examiner's conclusion.  The subsequent April 2012 VA spine examination, which did not find neurologic abnormalities such as bowel or bladder problems related to a thoracolumbar spine problem, further supports the April 2010 VA examiner's conclusion that the urinary symptoms were related to benign prostatic hypertrophy and not to the service-connected disabilities.  The opinion of the VA examiner is significantly more probative than the Veteran's lay assertions.

Similarly, the VA treatment records and medical providers have not suggested that spinal stenosis or the Veteran's shoulder, hip, or knee disabilities caused an enlargement of the prostate, or benign prostatic hypertrophy.  

Regarding the diagnosed erectile dysfunction, the Board finds that the April 2010 VA examiner's opinion is persuasive and probative evidence against the claim for service connection because, again, the conclusion was supported by an articulated medical rationale - attributing erectile dysfunction to multiple factors other than a service connected disability - that was supported by the medical record.

In conclusion, the Board finds there is no basis upon which to conclude that bladder, prostate, or erectile dysfunction disabilities were incurred in or related to military service, or caused or aggravated by service-connected disabilities, to include a lower back disability.  See 38 C.F.R. §§ 3.303, 3.310.  Therefore, service connection for bladder, prostate, or erectile dysfunction disabilities is not warranted on any basis and the claims are denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

By way of history, the Board notes that a September 2002 rating decision awarded service connection for chronic lower back pain syndrome due to a back injury and treatment for back pain during military service. 

The Veteran's low back disability is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5242 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify disabilities of the musculoskeletal system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Diagnostic Code 5242 is used in rating degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2011).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. Id. at Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

Treatment records from the Bronx VA Medical Center (VAMC) reflect that the Veteran reported depression, suicidal ideation, recent crack cocaine relapse, and abdominal pain to emergency room personnel in August 2004.  He was admitted to the medical floor with elevated CPK (creatine phosphokinase) levels.  The discharge diagnosis was rhabdomyolysis.

A February 2005 VA admission note indicates that the Veteran presented with complaints of generalized muscular aches affecting mostly his upper extremities and back since shortly after relapsing on crack cocaine and alcohol five days earlier.  He requested detox from substance abuse, but was not accepted due to elevated CPK levels.  During the admission, the diagnosis was rhabdomyolysis, most likely secondary to cocaine use.  A February 2005 VA discharge note included special instructions, which explained that rhabdomyolysis is when skeletal muscle on arms and legs is damaged.

In a March 2005 history and physical upon admission to a VA domiciliary, the Veteran denied back pain.

During an April 2005 VA spine examination, the Veteran described intense back pain occurring one to two times a day lasting for three to five seconds.  He indicated that bowel and urine control was okay, but that he had considerable nocturia.  On examination, his gait was not antalgic, the spine was straight and muscular, and there was some spot soreness in the right sacroiliac joint.  He was observed to get on and off a table and bend over to untie and tie his shoes without any difficulty.  Range of motion testing was reported as flexion to 110 degrees with no symptoms, lateral flexion to 30 degrees on each side with no symptoms, and "twisted 90 degrees right and left" with no symptoms.   The impression was complaint of low back; no real findings but one spot of tenderness in the sacroiliac joint; no radicular sites were noted.  The impression of a lumbosacral spine x-ray was mild lumbar spondylosis.

The Veteran also appeared for a VA peripheral nerves examination in May 2005.  He reported that since service he had had recurrent problems with back discomfort, often positional, radiating down the legs with certain positions where the legs actually went numb.  The examiner indicated that she was not able to reproduce that on examination.  Objective findings included retained reflexes in the biceps, triceps, brachioradialis, knees, and ankles; straight leg raising was equivocal; and there was no clear sensory level.  In an addendum, the examiner indicated that the Veteran underwent EMG nerve conduction studies, which showed mild myopathy in the right psoas muscle and a mild right L4 radiculopathy, and a CT scan, which showed a central disc protrusion at L5-S1 compressing on the dural sac and a broad based disc at L4 and spinal stenosis.  The examiner summarized that the examination supported the mild myopathy secondary to chronic ethanol use, and lumbar radiculopathy as directly related to the spine disease. 

During May 2005 VA treatment the Veteran stated that his back pain was worse since the EMG study.  The nurse noted that he worked two to four hours per day in the domiciliary dining room, and the Veteran asked to be excused from work for the day due to discomfort.  A June 2005 vocational rehabilitation note indicated that the Veteran had switched working positions to the laundry.  He initially stated that he changed positions because his back was hurting "pretty bad" and he could not handle the work physically.  Then, he identified having difficulty getting along with staff in the kitchen where he was working.

The Veteran presented to the Bath VAMC in October 2005 after being recently discharged from the VA domiciliary.  He described continued back pain.  On examination of the back, there was no spinal tenderness or weakness, and forward flexion was to 90 degrees.  In December 2005, he reported chronic low back pain radiating to both legs with a pain level of 3.  On examination of the back there was no spinal tenderness, and range of motion was not limited.

A June 2006 Buffalo VAMC rheumatology note indicated that the Veteran received an epidural steroid injection in May for his low back pain, but the Veteran reported it was wearing off.

Treatment records from the Bath VAMC dated from May to July 2007 reflect participation in physical therapy for low back pain.  In a May 2007 nursing note, the Veteran stated that his pain was adequately managed.  In a June note, he reported that he was trying to get an increased disability rating.  A couple weeks later, he reported having good results of decreased pain since starting therapy with treatment for low back pain.  In a July physical therapy note, he reported that he was feeling much better than when he originally started.

A June 2007 vocational rehabilitation note indicates that the Veteran had himself removed from light duty status and intended to apply for a painting work program.  A July 2007 vocational rehabilitation note reflects that he applied for a VA paint shop program.  The counselor challenged him regarding his interest in the program due to his back and suggested that it might not be the best fit.  He was advised to put himself on sick call for clearance, but appeared to be reluctant to do so.

During an April 2008 physical therapy reassessment, the Veteran stated that overall he was having fewer bad days compared to before he started physical therapy.  On examination, lumbar spine range of motion was within functional limits.  An August 2008 EMG report detailed the Veteran's complaints of back pain with numbness and weakness radiating down to his feet.  The impression included the statement that there was no convincing evidence of myopathy or radiculopathy.  During a rheumatology consultation in November 2008, there was decreased range of motion on flexion and extension of the lumbar spine due to pain, but no tenderness on palpation of the spine.

The Veteran had a left thigh muscle biopsy in December 2008 and was seen in the rheumatology clinic for follow-up evaluation regarding chronic elevated CPK enzymes and musculoskeletal pain including myalgia and arthralgia.  The impression was that alcohol myopathy was not suggested by either the muscle biopsy or the EMG studies done in the spring; rather, the studies suggested neurogenic abnormalities.  The question arose as to whether the Veteran had a chronic persistent but not progressive peripheral neuropathy secondary to former alcohol use, or whether there was another process occurring.  He was discharged from the rheumatology clinic.

In September 2009 the Veteran was notified of a VA spine examination for the same month, but he failed to report for the examination.  In October 2009, he called to reschedule the examination, which was rescheduled for the same month.  He again failed to appear for the orthopedic examination.  In correspondence received in December 2009, he stated that he was in a VA homeless program through January 2010, but was willing to report for an examination after that.

Treatment records from the Syracuse VAMC dated from February 2009 through February 2010 were requested and associated with the claims file in February 2010.  The records document treatment with medications for low back pain.

The Veteran failed to report for another VA spine examination in October 2011. 

Additional treatment records from the Syracuse VAMC dated through March 2012 were associated with the electronic claims file in March 2012 and document continued treatment for low back pain.  December 2011 VA pain notes indicate that the Veteran presented for Alpha-Cranial Stimulator (ACS) 100 treatment for back pain.  After the first treatment, he stated that his pain was much better than when he arrived.  After the second treatment, a consultation to prosthetics was placed for him to receive his own ACS due to his report of getting such good relief.

The Veteran appeared for a VA spine examination in April 2012.  He described back pain with flare ups that made it difficult to get out of bed, especially in cold, rainy weather.  He denied using assistive devices.  Range of motion was reported as forward flexion to 75 degrees, extension ending at 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and lateral rotation to 20 degrees on the left and right.  In each plane of motion, there was objective evidence of painful motion beginning at the point where range of motion ended.  Following three repetitions of range of motion testing, there was no additional limitation in range of motion.  The examiner indicated that less movement than normal and pain on movement contributed to functional loss or impairment.  The examiner also explained that functional loss could not be termed in degrees of limited motion because after three repetitions there was not loss, but this did not measure the loss during a flare up.  

Other examination findings included a trigger point tenderness to the left sacroiliac joint, no guarding or muscle spasm, normal muscle strength without atrophy, normal reflexes, normal sensory examination except for decreased sensation to light touch on the left foot and toes, negative straight leg raising, no radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities or findings related to a thoracolumbar spine problem such as bowel or bladder problems, and no intervertebral disc syndrome or incapacitating episodes.  The examiner indicated that the Veteran had radiating pain into his groin and mostly left leg that was not indicative of a radiculopathy, but could be very limiting with less ability to stand or walk for long periods of time.  The examiner concluded that the diagnosed degenerative disc disease and spinal stenosis of the lumbar spine affected the Veteran's work cleaning bus shelters because he needs to take frequent breaks.  Having reviewed the claims file, the examiner also remarked that the Veteran had a chronic myelopathy related to chronic ethanol use/past use that affected sensation, but the objective findings were not consistent with a lumbar radiculopathy.

After a review of the evidence of record, the Board finds that a rating in excess of 10 percent for low back pain with right L4 radiculopathy is not warranted.  Objective medical evidence reflects that the Veteran's low back disability is manifested at worst by forward flexion to 75 degrees, extension ending at 10 degrees, and a combined range of motion of the thoracolumbar spine of 150 degrees with pain occurring at the end point in each plane of motion.  These findings are consistent with the 10 percent rating currently in effect for the Veteran's low back disability.

A higher rating is not warranted because the evidence of record does not reflect forward flexion of the thoracolumbar spine limited to 60 degrees or less; or, the combined range of motion of the thoracolumbar spine limited to 120 degrees or less, even considering the Veteran's complaints of pain and functional impairment.  See DeLuca, supra.  Nor does the evidence reveal muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the criteria for a rating in excess of 10 percent for a low back disability have not been more nearly approximated.

Additionally, the evidence does not reflect that the Veteran suffered from incapacitating episodes of intervertebral disc disease.  Pursuant to Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) having a total duration of at least two weeks but less than four weeks during the past 12 months warrants a 20 percent evaluation.  Although the Veteran reported that at times it was difficult to get out of bed, especially during cold weather, the evidence does not reflect that he has been prescribed bed rest by a physician.  Thus, a higher rating would not be warranted under these provisions. 

Upon consideration of the record, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the low back disability.

The Board has also considered whether a separate rating for chronic neurologic manifestations associated with the Veteran's low back pain with right L4 radiculopathy is warranted.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, the Board finds that there are no described neurologic manifestations that would warrant a separate compensable rating for the right lower extremity.  While some medical evidence of record attributes the Veteran's complaints of radiating pain to myopathy associated with chronic alcohol use and/or to rhabdomyolysis, most likely secondary to cocaine use, a May 2005 EMG study found mild right L4 radiculopathy.  However, on VA examination in April 2012, both lower extremity strength and sensory responses were determined to be normal.  Therefore, the objective findings do not reflect that the Veteran's neurological symptoms rise to the level of mild incomplete paralysis of the sciatic nerve such that separate a compensable rating is warranted for radiculopathy of the right or left lower extremity at any time during the course of the claim.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

As a final matter, the Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a rating in excess of 10 percent for a low back disability at any point during the course of the claim.  See Hart, 21 Vet. App. 505.  Therefore, entitlement to an increased rating for low back pain with right L4 radiculopathy is not warranted, and the claim must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bladder disability is denied. 

Entitlement to service connection for a prostate disability is denied. 

Entitlement to service connection for impotency is denied.

Entitlement to a rating in excess of 10 percent for low back pain with right L4 radiculopathy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


